Name: 81/475/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 29 June 1981 extending the time limit of the provisional arrangements applicable to trade between Greece and the ACP States for products covered by that Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-07-01

 Avis juridique important|41981D047581/475/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 29 June 1981 extending the time limit of the provisional arrangements applicable to trade between Greece and the ACP States for products covered by that Community Official Journal L 179 , 01/07/1981 P. 0015 - 0016****( 1 ) OJ NO L 53 , 27 . 2 . 1981 , P . 65 . ( 2 ) OJ NO L 118 , 30 . 4 . 1981 , P . 51 . DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL OF 29 JUNE 1981 EXTENDING THE TIME LIMIT OF THE PROVISIONAL ARRANGEMENTS APPLICABLE TO TRADE BETWEEN GREECE AND THE ACP STATES FOR PRODUCTS COVERED BY THAT COMMUNITY ( 81/475/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , WHEREAS THE MEMBER STATES HAVE CONCLUDED AMONG THEMSELVES THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY ; WHEREAS IT IS APPROPRIATE TO EXTEND UNTIL 31 DECEMBER 1981 THE TIME LIMIT OF THE PROVISIONAL ARRANGEMENTS FOR TRADE BETWEEN GREECE AND THE ACP STATES LAID DOWN IN DECISION 81/57/ECSC ( 1 ) FOR PRODUCTS COVERED BY THE ECSC , AS EXTENDED BY DECISION 81/249/ECSC ( 2 ); IN AGREEMENT WITH THE COMMISSION , HAVE DECIDED AS FOLLOWS : ARTICLE 1 THE PROVISIONAL ARRANGEMENTS LAID DOWN IN DECISION 81/57/ECSC FOR TRADE BETWEEN GREECE AND THE ACP STATES SHALL REMAIN APPLICABLE UNTIL 31 DECEMBER 1981 . ARTICLE 2 MEMBER STATES WILL TAKE THE NECESSARY MEASURES TO IMPLEMENT THIS DECISION . DONE AT BRUSSELS , 29 JUNE 1981 . FOR THE COUNCIL THE PRESIDENT CH . A . VAN DER KLAAUW